The plaintiff in this case sues to recover the price of groceries delivered to one Willam B. Riddle. The claim that defendant's son was authorized to contract for these goods in his father's name is based upon quite unsatisfactory evidence; but the books and letters of the plaintiff prove that credit was given to Riddle as well as to the defendant. In such case the promise of the defendant, if any were made, must be held to be collateral and not binding upon him, because not made in writing. The case is governed by the decision in Wood v. Patch,11 R.I. 445.
The case will be remanded to the Common Pleas Division with direction to enter judgment for the defendant.